MEMORANDUM OPINION
 
Nos. 04-10-00627-CR
& 04-10-00628-CR
 
Jayson ALCORTA,
Appellant
 
v.
 
The STATE of
Texas,
Appellee
 
From the 437th
Judicial District Court, Bexar County, Texas
Trial Court Nos. 2008CR11631
& 2009CR1889
Honorable Lori I.
Valenzuela, Judge Presiding
 
PER CURIAM
 
Sitting:          Rebecca Simmons,
Justice
                     Steven
C. Hilbig, Justice
                     Marialyn
Barnard, Justice
 
Delivered and
Filed:  December 8, 2010
 
DISMISSED
 
           The trial court’s
certification in each of these appeals states that “this criminal case is a
plea-bargain case, and the defendant has NO right of appeal.”  The clerk’s
record, which was filed on CD-ROM in each appeal, contains a written plea
bargain, and the punishment assessed did not exceed the punishment recommended
by the prosecutor and agreed to by the defendant; therefore, the trial court’s
certifications accurately reflect that the underlying cases are plea-bargain
cases.  See Tex. R. App. P.
25.2(a)(2).  
           Rule 25.2(d) of the
Texas Rules of Appellate Procedure provides, “The appeal must be dismissed if a
certification that shows the defendant has a right of appeal has not been made
part of the record under these rules.”  Tex.
R. App. P. 25.2(d).  On October 27, 2010, we ordered that these appeals
would be dismissed pursuant to rule 25.2(d) unless an amended trial court
certification showing that the appellant has the right of appeal was made part
of the appellate record by November 24, 2010.  See Tex. R. App. P. 25.2(d); 37.1; see
also Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005); Daniels v.
State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, no pet.).  No response
was filed.  In the absence of an amended trial court certification showing that
the appellant has the right of appeal, rule 25.2(d) requires this court to
dismiss these appeals.  Accordingly, the appeals are dismissed.
PER
CURIAM
DO NOT PUBLISH